The CouRT
(Thruston, J., absent,)
instructed the jury, that if they should be satisfied, by the evidence, that the note with the indorsement was delivered to Cooper & Company, the indorsement was prima facie evidence that it was transferred to Cooper & Company for value received, and throw the burden of proof upon the plaintiffs, to show that it was either put into the hands of Cooper & Company for collection, or was retransferred, or that Veitch & Company had repaid to Cooper & Company the value received. - -